Lindsay, J.
There is no' assignment of errors in the transcript of the record. But the counsel for the defendant suggests delay, which requires this court to look into the record, and if there he errors apparent, the court must notice them. The appellant files a brief, and calls the attention of the court to the sheriff’s •return upon the citation as error. The return is, “executed thirty-first March, 1859, by delivering to the defendant a true .copy of this writ, together with the accompanying certified copy of petition.” Upon tbe authority of Graves v. Robertson, 22 Texas, it is contended this return is insufficient. In that case tbe return was, served the defendant with a true copy of the writ and of tbe petition. In this it is delivered to the defendant, a true copy of tbe writ and of the petition. In tbe first tbe manner of service was not stated.' In the latter the manner is stated, by delivery to tbe defendant. Service is a legal term. By simply saying served. tbe fact is not made apparent from which tbe legal *133deduction of service is to be drawn. But delivery to the defendant is a fact which constitutes legal service. The judgment must be affirmed with damages, which is accordingly done.
Affirmed.